United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, BAINBRIDGE
ISLAND STATION, Bainbridge Island, WA,
Employer
__________________________________________
Appearances:
John E. Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1421
Issued: May 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On April 28, 2010 appellant, through her attorney, filed a timely appeal of an April 26,
2010 decision of the Office of Workers’ Compensation Programs which terminated her wageloss compensation on the grounds that she no longer had any disability causally related to her
March 7, 2002 employment-related injuries.1 Citing William A. Couch,2 appellant’s attorney
contends on appeal that the Office erred in failing to consider new evidence, an April 19, 2010
letter, submitted by appellant and received by the Office three days prior to the issuance of the
April 26, 2010 termination decision. In the April 19, 2010 letter, appellant disagreed with the
Office’s March 24, 2010 notice of proposed termination of her compensation benefits,
contending that the February 20, 2009 medical report of Dr. Peter Wolff, a Board-certified
surgeon and an Office referral physician, was insufficient to constitute the weight of the medical
opinion evidence. Appellant further contended that she was physically incapable of returning to
her regular work duties as a rural mail carrier. As the Office failed to consider this evidence,
1

In the April 26, 2010 decision, the Office advised appellant that she was still entitled to medical benefits for the
accepted conditions which included left lower extremity superficial venus thrombosis and aggravation of left side
plantar fasciitis.
2

41 ECAB 548 (1990) (the Office did not consider new evidence received four days prior to the date its decision
was issued).

counsel contends that the April 26, 2010 decision should be reversed and the case remanded to
the Office to fully consider the evidence which was properly submitted by appellant prior to the
issuance of the termination decision.
The Board has duly considered the matter and finds that this case is not in posture for
decision. The Board notes that when the Office issued its termination decision on April 26, 2010
it found that appellant failed to submit any evidence or argument in response to its March 24,
2010 notice of proposed termination. However, on April 23, 2010 the Office received
appellant’s April 19, 2010 letter disagreeing with its proposed action.
The Board’s jurisdiction of a case is limited to reviewing that evidence which is before
the Office at the time of its final decision.3 Since the Board’s decisions are final as to the subject
matter appealed,4 it is crucial that all evidence which was properly submitted to the Office prior
to the time of issuance of its final decision be addressed.5 Board precedent requires the Office to
review all evidence submitted by a claimant and received by the Office prior to the issuance of
its final decision, including evidence received on the date of the decision.6 This is particularly
important in this appeal where, as noted above, appellant submitted evidence contending that she
continued to be totally disabled for work due to her accepted employment-related conditions, but
there is no indication that this was considered by the Office before issuing its final decision. As
the Office did not consider the evidence that it received on April 23, 2010 in reaching its
April 26, 2010 decision, the Board cannot review such evidence for the first time on appeal.7
The Board finds that the case must be remanded for the Office to consider appellant’s April 19,
2010 letter.8 Following this and such other development as deemed necessary, the Office shall
issue an appropriate merit decision.

3

20 C.F.R. § 501.2(c)(1).

4

Id. at § 501.6(d).

5

William A. Couch, supra note 2; see also Linda Johnson, 45 ECAB 439 (1994) (applying Couch where the
Office did not consider a medical report received on the date of issuance of its decision).
6

Id.

7

Supra note 3.

8

The Board notes that appellant filed a timely request for oral argument, explaining the need to address the
evidence of record before the Board. As the case is not in posture for a decision, the Board finds that oral argument
is unnecessary in this instance. Consequently, the Board, in its discretion, denies appellant’s request for oral
argument. See 20 C.F.R. § 501.5(a), (b).

2

IT IS HEREBY ORDERED THAT the April 26, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case is remanded to the Office for further
proceedings consistent with this order of the Board.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

